Citation Nr: 0527680	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  04-18 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel

INTRODUCTION

The veteran had active service from August 1956 to July 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran appeared at a Video Teleconference (VTC) hearing 
in July 2005 before the undersigned Acting Veterans Law 
Judge, who is designated by the Chairman of the Board to 
conduct the hearing pursuant to 38 U.S.C.A. § 7101(c) (West 
2002).  A transcript of the hearing testimony is associated 
with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

In pertinent part, 38 U.S.C.A. § 1151 (West 2002), provides 
for compensation for qualifying additional disability in the 
same manner as if such additional disability were service-
connected.  A qualifying additional disability is one in 
which the disability was not the result of the veteran's 
willful misconduct; and, the disability was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran; and, the proximate cause of the 
disability is the result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination, or was the result of an 
event not reasonably foreseeable.

The statement of the case (SOC) was issued in April 2004.  
Effective September 2, 2004, 38 C.F.R. § 3.361 was 
promulgated to implement the current version of 38 U.S.C.A. 
§ 1151 for claims, such as the veteran's, filed on or after 
October 1, 1997.  Thus, as the undersigned advised the 
veteran at the VTC hearing, he has not yet been notified of 
the regulation which will govern adjudication of his claim.  
The new section reads, in part, as follows:

§ 3.361 Benefits under 38 U.S.C. 1151(a) 
for additional disability or death due to 
hospital care, medical or surgical 
treatment, examination, training and 
rehabilitation services, or compensated 
work therapy program.

(a) Claims subject to this section-(1) 
General. Except as provided in paragraph 
(2), this section applies to claims 
received by VA on or after October 1, 
1997. This includes original claims and 
claims to reopen or otherwise 
readjudicate a previous claim for 
benefits under 38 U.S.C. 1151 or its 
predecessors. The effective date of 
benefits is subject to the provisions of 
§ 3.400(i).  For claims received by VA 
before October 1, 1997, see § 3.358...

(b) Determining whether a veteran has an 
additional disability.  To determine 
whether a veteran has an additional 
disability, VA compares the veteran's 
condition immediately before the 
beginning of the hospital care, medical 
or surgical treatment, examination, 
training and rehabilitation services, or 
CWT (compensated work therapy) program 
upon which the claim is based to the 
veteran's condition after such care, 
treatment, examination, services, or 
program has stopped. VA considers each 
involved body part or system separately.

(c) Establishing the cause of additional 
disability or death.  Claims based on 
additional disability or death due to 
hospital care, medical or surgical 
treatment, or examination must meet the 
causation requirements of this paragraph 
and paragraph (d)(1) or (d)(2) of this 
section.  Claims based on additional 
disability or death due to training and 
rehabilitation services or CWT program 
must meet the causation requirements of 
paragraph (d)(3) of this section.

(1) Actual causation required.  To 
establish causation, the evidence 
must show that the hospital care, 
medical or surgical treatment, or 
examination resulted in the 
veteran's additional disability or 
death.  Merely showing that a 
veteran received care, treatment, or 
examination and that the veteran has 
an additional disability or died 
does not establish cause.

(2) Continuance or natural progress 
of a disease or injury.  Hospital 
care, medical or surgical treatment, 
or examination cannot cause the 
continuance or natural progress of a 
disease or injury for which the 
care, treatment, or examination was 
furnished unless VA's failure to 
timely diagnose and properly treat 
the disease or injury proximately 
caused the continuance or natural 
progress.  The provision of training 
and rehabilitation services or CWT 
program cannot cause the continuance 
or natural progress of a disease or 
injury for which the services were 
provided.

(3) Veteran's failure to follow 
medical instructions.  Additional 
disability or death caused by a 
veteran's failure to follow properly 
given medical instructions is not 
caused by hospital care, medical or 
surgical treatment, or examination.

(d) Establishing the proximate cause of 
additional disability or death.  The 
proximate cause of disability or death is 
the action or event that directly caused 
the disability or death, as distinguished 
from a remote contributing cause.

(1) Care, treatment, or examination.  
To establish that carelessness, 
negligence, lack of proper skill, 
error in judgment, or similar 
instance of fault on VA's part in 
furnishing hospital care, medical or 
surgical treatment, or examination 
proximately caused a veteran's 
additional disability or death, it 
must be shown that the hospital 
care, medical or surgical treatment, 
or examination caused the veteran's 
additional disability or death (as 
explained in paragraph (c) of this 
section); and

(i) VA failed to exercise the degree 
of care that would be expected of a 
reasonable health care provider; or

(ii) VA furnished the hospital care, 
medical or surgical treatment, or 
examination without the veteran's 
or, in appropriate cases, the 
veteran's representative's informed 
consent.  To determine whether there 
was informed consent, VA will 
consider whether the health care 
providers substantially complied 
with the requirements of § 17.32 of 
this chapter.  Minor deviations from 
the requirements of § 17.32 of this 
chapter that are immaterial under 
the circumstances of a case will not 
defeat a finding of informed 
consent.  Consent may be express 
(i.e., given orally or in writing) 
or implied under the circumstances 
specified in § 17.32(b) of this 
chapter, as in emergency situations.

(2) Events not reasonably 
foreseeable.  Whether the proximate 
cause of a veteran's additional 
disability or death was an event not 
reasonably foreseeable is in each 
claim to be determined based on what 
a reasonable health care provider 
would have foreseen.  The event need 
not be completely unforeseeable or 
unimaginable but must be one that a 
reasonable health care provider 
would not have considered to be an 
ordinary risk of the treatment 
provided. In determining whether an 
event was reasonably foreseeable, VA 
will consider whether the risk of 
that event was the type of risk that 
a reasonable health care provider 
would have disclosed in connection 
with the informed consent procedures 
of § 17.32 of this chapter.....

38 C.F.R. § 3.361 (effective September 2, 2004).  See 66 Fed. 
Reg. 46,424-46,434 (August 3, 2004).

In the instant case, the veteran's personal medical history 
includes a long history of eustachian tube dysfunction and 
multiple pressure equalization tubes.  He related at the VTC 
hearing that, after multiple tubes which were inserted in his 
ear for drainage came out, his provider inserted a permanent 
tube in the left ear.  On one occasion, according to the 
veteran, he was seen by an intern from a nearby medical 
school who worked under the supervision of a VA provider.  
The veteran opined that apparently the tube looked crooked to 
her and she tried, unsuccessfully, to straighten it out.  
Then, the veteran recounted, without warning, the examiner 
"just jerked it out," which caused him significant pain and 
tore a hole in his left ear, which he is unable to have 
surgically repaired because of his heart disorder.  The 
veteran opined that, had the provider looked at the computer, 
she would have noted that it was a permanent tube.  He could 
not recall the date on which the incident happened.

Treatment records associated with the claims file reflect 
consent forms for placement of tubes dated in May 2000, 
October 2000, and March 2001.  Outpatient records associated 
with the claims file reflect an April 2001 entry which states 
that a tube was inserted in March 2001 which came out three 
days later with blood and drainage, and that the left ear was 
sore with decreased hearing.  A July 2001 entry shows the 
veteran as status post-Goode T-tube placement in the left 
ear, and that the veteran had been doing very well after the 
tube placement.  The veteran complained of decreased hearing 
at a January 2002 follow-up and, in February 2002, 
examination of the left ear revealed the left tympanic 
membrane beefy tube to be lying in the canal.  A May 2002 
treatment note reflects the T-tube was out of place partially 
in the middle ear, and "now with large posterior 
perforation" which appeared clean with no drainage.  The T-
tube was removed from the external auditory canal, and audio 
showed some worsening of the conductive hearing loss, but 
nerve hearing was intact.  The diagnostic assessment was 
large posterior tympanic membrane perforation, clean with no 
ottorhea.

The initial review of the claims file leads the Board to 
infer that not all of the related treatment records are on 
file.  The available records indicate that the March 2001 
tube placement was short-lived, and that the veteran had 
another procedure, apparently in the July 2001 time frame.  
The claims file, however, reflects no consent form or other 
related records for the procedure.  The Board also notes 
that, though the etiology appears inferred, the treatment 
records contain no assessment as to the etiology of the 
perforation noted in May 2002.  Further, the RO performed no 
development to obtain a comprehensive medical review to 
determine if the veteran's hearing loss increased in severity 
after the removal of the tube and, if so, whether any 
increase was due to VA medical care which failed to exercise 
the degree of care expected of a reasonable health care 
provider.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should provide the veteran 
another Veterans Claims Assistance Act 
of 2000 (VCAA), notice letter which 
provides the current applicable legal 
standard for adjudicating his claim.  
The RO should ensure that the VCAA 
letter conforms with 38 C.F.R. 
§ 3.159(b)(1).

2.  The RO should ensure that all VA 
treatment records related to the Goode 
T-tube placement, which apparently 
occurred between May 2001 and July 2001, 
and its removal in May 2002 are obtained 
and associated with the claims file.  In 
any event, the RO should obtain medical 
records for the veteran from the 
Charleston, South Carolina VA Medical 
Center for 1997 to the present.

3.  After the above is complete, the RO 
should arrange for a VA examination of 
the veteran by an examiner with 
appropriate expertise.  All indicated 
studies, tests and evaluations deemed 
necessary must be performed.  The 
examiner should be requested to provide 
an opinion as to whether it is at least 
as likely as not (probability of at least 
50 percent) that the veteran's left ear 
treatment rendered at the Charleston, 
South Carolina, VA Medical Center between 
March 2001 and May 2002 caused any 
additional disability, to include an 
increased left ear hearing loss more 
severe after the removal of the T-tube in 
May 2002 than it was at the time of 
placement in 2001?  If the examiner 
concludes that additional disability did 
result, the examiner should identify such 
additional disability, and provide an 
opinion with respect to the following 
questions:  

A.  Did the veteran provide informed 
consent to the 2001 tube placement 
performed after March 2001?

B.  Did he provide informed consent 
to the removal of the tube in May 
2002?  

C.  Is any increased left ear 
hearing loss the proximate result of 
the placement or removal of the 
Goode T-tube by a VA health care 
provider or health care provider 
working under VA auspices?  

D.  What was the etiology of the 
left ear perforation noted in May 
2002?  If the examiner concludes 
that the left ear perforation is 
etiologically related to the Goode 
T-tube, is it as likely as not 
(probability of at least 50 percent) 
that the additional disability was 
caused by carelessness, negligence, 
lack of proper skill, error in 
judgment, by the health care 
provider(s) who placed or removed 
the tube, or similar instance on the 
part of VA, or an event not 
reasonably foreseeable?  

The examiner should set forth a 
rationale for any opinion expressed.

4.  After all of the above is completed, 
the RO should readjudicate the issue on 
appeal.  To the extent that the benefit 
sought on appeal remains denied, the RO 
should issue the veteran a supplemental 
SOC, to include the provisions of 
38 C.F.R. § 3.361.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).






	                  
_________________________________________________
	Thomas H. O'Shay
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).
 
 
 
 

